Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-18 are currently pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“An artificial intelligence control system” in Claims 1-17;
“A symptom identification unit” in Claims 1-17;
“A quarantine execution unit” in Claims 1-17;
“An isolation and examination recommendation unit” in Claims 1-17;
“An immigration approval unit” in Claims 1-17;
“A self-diagnosis system” in Claims 1-17;
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claim 1, Claim 1 is rejected under 35 U.S.C. 112(a) because the Specification lacks any disclosure of any kind of structural components corresponding the any of the limitations identified above as necessitating interpretation under 35 U.S.C. 112(f).  For example, paragraphs [0023]-[0024] of the present Specification disclose that the artificial intelligence control system, the symptom identification unit, and the quarantine execution unit may all be connected to each other via a variety of means, for example wired or wirelessly.  However, there is no disclosure of any structural limitations that define what specific structures any of the artificial intelligence control system, the symptom identification unit, and the quarantine execution unit actually are.  For example, the Specification does not disclose a computer, a processor, or a machine programmed with particular algorithms that are configured to perform the functions of the aforementioned limitations interpreted under 35 U.S.C. 112(f).  
Examiner further notes that the present Specification does not include any disclosure explaining what actual artificial intelligence algorithms are utilized in order to perform the aforementioned functions.  For example, there is no disclosure of Random Forest or Support Vector Machine algorithms that could comprise an “artificial intelligence” system.  At most, the present Specification discloses that the “artificial intelligence” system may perform various operations, such as performing a call and/or matching a passport number, in an “artificial intelligence manner.”  Hence, as will be explained in further detail below, in the interest of compact prosecution, Examiner has interpreted the “artificial intelligence” functions as any functions performed by a computer system.

Regarding dependent Claims 2-17, dependent Claims 2-17 are similarly rejected under 35 U.S.C. 112(a) due to their dependence from independent Claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, as stated above, various claim limitations in Claim 1 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  As stated above, the disclosure is devoid of any structure that performs the aforementioned functions in the claim.  Therefore, Claim 1 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding dependent Claims 2-17, dependent Claims 2-17 are similarly rejected under 35 U.S.C. 112(b) due to their dependence from independent Claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1
Claims 1-18 are within the four statutory categories.  Claims 1-17 are drawn to a system for diagnosing the health of an immigrant, which is within the four statutory categories (i.e. machine).  Claim 18 is drawn to a method for diagnosing the health of an immigrant, which is within the four statutory categories (i.e. process).

Prong 1 of Step 2A
Claim 1 recites: A smart quarantine system comprising:
an artificial intelligence control system configured to: 
receive information about an emigration and immigration person; 
store at least a portion of the information about the emigration and immigration person; 
compare the at least a portion of the information about the emigration and immigration person with pre-stored information; and 
create a complete barcode based on the comparison result, 
a symptom identification unit configured to identify a normal or abnormal health state of the emigration and immigration person, based on the complete barcode; and 
a quarantine execution unit configured to execute customized quarantine based on the normal or abnormal health state of the emigration and immigration person, wherein the quarantine execution unit includes: 
an isolation and examination recommendation unit configured to recommend isolation and examination such that the emigration and immigration person is isolated and examined, when a health state of the emigration and immigration person is abnormal; 
an immigration approval unit configured to approve immigration of the emigration and immigration person when the health state of the emigration and immigration person is normal; and 
a self-diagnosis system configured to perform self-diagnosis of a health of the emigration and immigration person after the immigration.
The limitations of identifying a normal or abnormal health state of the person, executing the customized quarantine of the person based on the health state, recommending isolation and examination, approving the immigration of the person when the health state of the person is normal, and performing a self-diagnosis of the person after the immigration, given the broadest reasonable interpretation, cover the abstract ideas of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions – in this case the aforementioned steps are properly interpreted as delineating a process by which a person is to be handled and dictate the steps to be taken based on the identified health state of the person), for example a mental process that a neurologist should follow when testing a patient for nervous system malfunctions (i.e. in this case the aforementioned limitations are properly analogized to a process a physician would take in diagnosing the health state of a patient, combined with the steps the person should take and/or how the person should be handled based on the health state), e.g. see MPEP 2106.04(a)(2).  Any limitations not identified above as part of the abstract idea are deemed “additional elements,” and will be discussed in further detail below.
Furthermore, the abstract idea for Claim 18 is identical as the abstract idea for Claims 1-17, because the only difference between Claims 1 and 18 is that Claim 1 recites a system and its associated structural limitations, whereas Claim 18 recites a method.
Dependent Claims 2-17 include other limitations, for example Claims 2-4 recite types of data regarding the person, Claim 5 recites steps to take when the person does not carry a smart device, and Claims 7-17 recite limitations further narrowing the self-diagnosis process, but these only serve to further narrow the abstract idea, and a claim may not preempt abstract ideas, even if the judicial exception is narrow, e.g. see MPEP 2106.04.  Hence dependent Claims 2-17 are nonetheless directed towards fundamentally the same abstract idea as independent Claim 1.

Prong 2 of Step 2A
Claims 1-18 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of any structure that executes the functions of the artificial intelligence control system, which amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see MPEP 2106.05(f) and paragraph [0020] of the present Specification, defining “artificial intelligence” as having “the same meaning as commonly understood by one of ordinary skill in the art…consistent with [its] meaning in the context of the relevant art.”  However, Examiner further notes, as shown above, that the present Specification is deficient under 112(a) and (b) in terms of properly disclosing corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, because the Specification does not define what structure, if any, correspond to the various “units” and “systems” interpreted under 35 U.S.C. 112(f);
generally link the abstract idea to a particular technological environment or field of use – for example, the claim language limiting the process to health-related data for an emigration and immigration person, which amounts to limiting the abstract idea to the field of travel and/or healthcare, see MPEP 2106.05(h); and/or
add insignificant extra-solution activity to the abstract idea – for example, the limitations of receiving information about the person, storing the received data, comparing the stored data to pre-stored data, and creating the barcode amount to mere data gathering, selecting a particular data source or type of data to be manipulated, and/or an insignificant application, see MPEP 2106.05(g).
Additionally, dependent Claims 2-17 include other limitations, but these limitations also amount to no more than mere instructions to apply an exception (e.g. the artificial intelligence language recited in dependent Claim 6), and/or do not include any additional elements beyond those already recited in independent Claim 1, and hence also do not integrate the aforementioned abstract idea into a practical application.

Step 2B
Claims 1-18 do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, generally link the abstract idea to a particular technological environment or field of use, and/or add insignificant extra-solution activity to the abstract idea, wherein the insignificant extra-solution activity comprises limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
paragraph [0020] of the Specification discloses that the additional elements (i.e. whatever structural hardware actually executes the functions of the system) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. receiving, storing, and comparing data) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. travel and/or healthcare);
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives data about the emigration and immigration person to create a barcode, and transmits the data to a symptom identification unit over a network, e.g. see paragraphs [0024]-[0025] of the present Specification;
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites the storing of the data for the emigration and immigration person;
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites storing the data for the emigration and immigration person, and retrieving the data from storage in order to perform the comparison and create the barcode;
Dependent Claims 2-17 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly amount to mere instructions to apply the exception (e.g. the “artificial intelligence” feature of dependent Claim 6), and/or because, as stated above, the aforementioned dependent claims do not recite any additional elements not already recited in independent Claim 1, and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-18 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (Pub. No. US 2012/0035279) in view of Bhatnagar (Pub. No. US 2012/0240204), further in view of Negash (“Revised Medical Screening Guidelines for Newly Arriving Refugees,” State Letter #12-09, July 29, 2013).

Regarding Claim 1, Miller discloses the following: A smart quarantine system comprising:
a control system configured to: 
receive information about an emigration and immigration person (The system receives traveler data via specimen collection, e.g. see paragraphs [0062]-[0063], wherein the data may be collected at an airport, e.g. see paragraphs [0067]-[0068] and [0073] – that is, the traveler is interpreted as an “emigration and immigration person.”); 
store at least a portion of the information about the emigration and immigration person (The system stores results data obtained from the traveler specimen, e.g. see paragraph [0113].); 
create a complete barcode (The system generates a barcode for the traveler that is correlated with the specimen results, e.g. see paragraph [0063].), 
a symptom identification unit configured to identify a normal or abnormal health state of the emigration and immigration person (The system identifies infections or diseases in travelers, e.g. see paragraphs [0066]-[0071].), based on the complete barcode (The identification of the health condition of the traveler is based on the test results of the traveler’s provided specimen, wherein the test results are correlated with a barcode, e.g. see paragraphs [0063] and [0066]-[0071], hence it would have been obvious to make the identification using the barcode that is correlated with the test results.); and 
a quarantine execution unit configured to execute customized quarantine based on the normal or abnormal health state of the emigration and immigration person, wherein the quarantine execution unit includes: 
an isolation and examination recommendation unit configured to recommend isolation and examination such that the emigration and immigration person is isolated and examined, when a health state of the emigration and immigration person is abnormal (The system may determine that the traveler should be quarantined based on the detected physical conditions of the traveler, e.g. see paragraphs [0075]-[0076].); 
an immigration approval unit configured to approve immigration of the emigration and immigration person when the health state of the emigration and immigration person is normal (The system enables travelers to continue towards their ultimate destinations (i.e. approves immigration) when the travelers are free of any detectable physical conditions that might inhibit their travel plans (i.e. the health state is normal), e.g. see paragraph [0075].).
But Miller does not teach the following:
(A)	wherein the control system comprises an artificial intelligence control system including an artificial intelligence control unit that compares the at least a portion of the information about the emigration and immigration person with pre-stored information;
(B)	wherein the creation of the complete barcode is based on the comparison result; and
(C)	a self-diagnosis system configured to perform self-diagnosis of a health of the emigration and immigration person after the immigration.
(A)-(B)	Bhatnagar teaches that it was old and well known in the art of user authentication, at the effective filing date, for the system to include a server (i.e. an artificial intelligence control system) that receives user identification information (i.e. information about a person), e.g. see paragraph [0038], wherein the system authenticates the user by comparing the user submitted credentials to stored user credentials at a database, e.g. see paragraph [0046], and wherein the system generates a barcode using the user identification information, e.g. see paragraph [0040].
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of user authentication to modify Miller to incorporate generating the barcode based on the user identification data as taught by Bhatnagar in order to securely authenticate a user, e.g. see Bhatnagar paragraphs [0009] and [0046], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
(C)	Negash teaches that it was old and well known in the art of travel, at the effective filing date, for the system to require medical screenings (i.e. self-diagnosis of a health) 30 days, up to 90 days after a refugee’s arrival (i.e. after immigration), e.g. see pgs. 7-8, to promote refugee health while safeguarding public health and fiscal responsibility.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of travel to modify the combination of Miller and Bhatnagar to incorporate the self-diagnosis after immigration as taught by Negash in order to promote refugee health while safeguarding public health and fiscal responsibility, e.g. see Negash pg. 2, and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
Examiner further notes that the term “artificial intelligence control system” has been afforded the broadest reasonable interpretation and is interpreted in light of the present Specification to encompass any computer system performing the claimed functions.  For example, paragraph [0028] of the present Specification discloses that the system may perform various operations an “artificial intelligence or automation manner,” and further that “an artificial intelligence machine or an artificial intelligence program performs a phone call or speech.”  However, there is no disclosure in the Specification explaining the particulars of an artificial intelligence program and/or algorithm.  For example, the Specification does not disclose utilizing Random Forest or Support Vector Machines or any similar known types of machine learning and/or any actual training of the artificial intelligence system.  Hence, the term “artificial intelligence” has been interpreted to correspond to any operation performed by a computer system.

Regarding Claim 6, the combination of Miller, Bhatnagar, and Negash teaches the limitations of Claim 1, and Bhatnagar further teaches the following:
The smart quarantine system of claim 1, wherein the complete barcode is issued 36from the artificial intelligence control system in an artificial intelligence manner (As stated above, “an artificial intelligence manner,” given the broadest reasonable interpretation in view of the disclosures of the present Specification, is interpreted as any manner executed by a computer.  The system includes a server (i.e. a computer), e.g. see Bhatnagar paragraph [0038], that generates a barcode for the traveler, e.g. see Bhatnagar paragraph [0040].  It would have been obvious to modify Miller to incorporate the server as taught by Bhatnagar in order to securely authenticate a user, e.g. see Bhatnagar paragraphs [0009] and [0046].).

Regarding Claim 18, the limitations of Claim 1 are substantially similar to those claimed in Claim 18, with the sole difference being that Claim 1 recites a system whereas Claim 18 recites a method.  Specifically pertaining to Claim 18, Examiner notes that Miller teaches a tool (i.e. a system) and a method for performing the aforementioned claim limitations, e.g. see Miller paragraphs [0005] and [0048], and hence the grounds of rejection provided above for Claim 1 are similarly applied to Claim 18.

Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over the combination of Miller, Bhatnagar, and Negash in view of Talwerdi (Pub. No. US 2018/0126763).
Regarding Claim 2, the combination of Miller, Bhatnagar, and Negash teaches the limitations of Claim 1, but does not teach the following:
(A)	The smart quarantine system of claim 1, wherein the information about the emigration and immigration person includes: a passport number, self-diagnosis execution or non-execution; and an immigration purpose.
(A)	Talwerdi teaches that it was old and well known in the art of travel, at the effective filing date, for the system to store a data record including image data for a person, wherein the image data includes human-readable and/or machine-readable codes such as barcodes, e.g. see paragraphs [0040]-[0041] and [0055]-[0056].  Furthermore, the data record may include a passport number and travel information such as arrival and/or destination information (i.e. immigration purpose), e.g. see paragraph [0041].
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of travel to modify the combination of Miller, Bhatnagar, and Negash to incorporate utilizing a passport number, self-diagnosis non-execution, and an immigration purpose as identifying data as taught in Talwerdi in order to increase the security of documents, e.g. see Talwerdi paragraphs [0009]-[0010], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
Examiner further notes that, given the broadest reasonable interpretation, a self-diagnosis “non-execution” may be interpreted as the self-diagnosis step recited in independent Claim 1 not occurring.  That is, the information about the emigration and immigration person includes the self-diagnosis not occurring.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Miller, Bhatnagar, Negash, and Talwerdi in view of Kats (Pub. No. US 2019/0020476), further in view of Naydonov (Pub. No. US 2018/0183735).
Regarding Claim 3, the combination of Miller, Bhatnagar, Negash, and Talwerdi teaches the limitations of Claim 2, but does not teach the following:
(A)	The smart quarantine system of claim 2, wherein when the emigration and immigration person carries a smart device, the information about the emigration and immigration person further includes a phone number related to the smart device, wherein the artificial intelligence control system is configured to: receive the passport number in at least one of an automatic recognition manner, a handwriting input manner by the emigration and immigration person, or an optical character recognition (OCR) manner; compare the received passport number with a pre-stored passport number; compare the phone number with a pre-stored phone number in a text authentication manner; and 
(B)	receive whether the self-diagnosis is executed and the immigration purpose using an artificial intelligence chatbot, and store the received self-diagnosis execution or non-execution and immigration purpose.
(A)	Kats teaches that it was old and well known in the art of user identification, at the effective filing date, for the system to receive user data including a passport number and a phone number, e.g. see paragraph [0030], wherein the system confirms the validity of the received user identification information by comparing the received information to verified documents, e.g. see paragraphs [0023] and [0031]-[0032], and further wherein the received data may be analyzed using optical character recognition, image recognition, and/or other digital parsing techniques, e.g. see paragraph [0031].
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of travel to modify the combination of Miller, Bhatnagar, Negash, and Talwerdi to incorporate verifying the phone number and passport number as taught by Kats in order to make identity verification less cumbersome, e.g. see Kats paragraphs [0001]-[0005], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
(B)	Naydonov teaches that it was old and well known in the art of travel, at the effective filing date, for the system to include a chatbot that receives traveler data including a destination (i.e. an immigration purpose), e.g. see paragraphs [0024] and [0037], wherein the system stores the received traveler data as part of the traveler profile and/or localized user profile, e.g. see paragraphs [0038]-[0039].
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of travel to modify the combination of Miller, Bhatnagar, Negash, Talwerdi, and Kats to incorporate the chatbot storing the traveler destination as taught by Naydonov in order to unobtrusively provide value-added services to travelers, e.g. see Naydonov paragraphs [0001]-[0002], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
Examiner further notes that, given the broadest reasonable interpretation, a self-diagnosis “non-execution” may be interpreted as the self-diagnosis step recited in independent Claim 1 not occurring.  That is, the information about the emigration and immigration person includes the self-diagnosis not occurring, and hence when this operation does not occur, the chatbot does not receive and/or store any data pertaining to the self-diagnosis.  Examiner notes that, as presently written, this claim language does not require, for example, receiving and storing an indication or flag or other discrete data element indicating that the self-diagnosis has or has not occurred.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Miller, Bhatnagar, Negash, and Talwerdi in view of Kats, further in view of Vincent (Pub. No. US 2015/0288797) and Naydonov.
Regarding Claim 4, the combination of Miller, Bhatnagar, Negash, and Talwerdi teaches the limitations of Claim 2, but does not teach the following:
(A)	The smart quarantine system of claim 2, wherein when the emigration and immigration person does not carry a smart device, 35wherein the artificial intelligence control system is configured to: receive the passport number using a kiosk or in a web-based input manner; compare the received passport number with a pre-stored passport number; 
(B)	the information about the emigration and immigration person further includes a contact of a domestic acquaintance of the emigration and immigration person,
(C)	wherein the system further contacts the domestic acquaintance based the contact using an artificial intelligence phone function to identify the acquaintance; and 
(D)	receive whether the self-diagnosis is executed and the immigration purpose using an artificial intelligence chatbot.
(A)	Kats teaches that it was old and well known in the art of user identification, at the effective filing date, for the system to receive user data including a passport number and a phone number, e.g. see paragraph [0030], wherein the system confirms the validity of the received user identification information by comparing the received information to verified documents, e.g. see paragraphs [0023] and [0031]-[0032], and further wherein the received data may be analyzed using optical character recognition, image recognition, and/or other digital parsing techniques, e.g. see paragraph [0031].
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of travel to modify the combination of Miller, Bhatnagar, Negash, and Talwerdi to incorporate verifying the phone number and passport number as taught by Kats in order to make identity verification less cumbersome, e.g. see Kats paragraphs [0001]-[0005], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
(B)-(C)		Vincent teaches that it was old and well known in the art of travel, at the effective filing date, for the system to receive user data including emergency contact data (i.e. a contact of a domestic acquaintance), e.g. see paragraph [0023] and [0094], wherein the system is configured to automatically contact the specified emergency contacts, e.g. see paragraphs [0031]-[0033].
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of travel to modify the combination of Miller, Bhatnagar, Negash, Talwerdi, and Kats to incorporate receiving the contact information and automatically calling the contacts as taught by Vincent in order to ensure the safety, peace-of-mind, and well-being of users, e.g. see Vincent paragraph [0010], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results
(D)	Naydonov teaches that it was old and well known in the art of travel, at the effective filing date, for the system to include a chatbot that receives traveler data including a destination (i.e. an immigration purpose), e.g. see paragraphs [0024] and [0037], wherein the system stores the received traveler data as part of the traveler profile and/or localized user profile, e.g. see paragraphs [0038]-[0039].
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of travel to modify the combination of Miller, Bhatnagar, Negash, Talwerdi, Kats, and Vincent to incorporate the chatbot storing the traveler destination as taught by Naydonov in order to unobtrusively provide value-added services to travelers, e.g. see Naydonov paragraphs [0001]-[0002], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
Examiner further notes that, given the broadest reasonable interpretation, a self-diagnosis “non-execution” may be interpreted as the self-diagnosis step recited in independent Claim 1 not occurring.  That is, the information about the emigration and immigration person includes the self-diagnosis not occurring, and hence when this operation does not occur, the chatbot does not receive and/or store any data pertaining to the self-diagnosis.  Examiner notes that, as presently written, this claim language does not require, for example, receiving and storing an indication or flag or other discrete data element indicating that the self-diagnosis has or has not occurred.

Allowable Subject Matter
Claims 5 and 7-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658. The examiner can normally be reached Monday-Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P GO/Primary Examiner, Art Unit 3686